Case 17-70073 Document 107 Filed in TXSB on 05/13/21 Page 1 of 4




                                                                   ENTERED
                                                                   05/11/2021
Case 17-70073 Document 107 Filed in TXSB on 05/13/21 Page 2 of 4
                       Case 17-70073 Document 107 Filed in TXSB on 05/13/21 Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Southern District of Texas
In re:                                                                                                                 Case No. 17-70073-evr
Adelina Briseno                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-7                                                  User: klov                                                                  Page 1 of 2
Date Rcvd: May 11, 2021                                               Form ID: pdf002                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 13, 2021:
Recip ID                 Recipient Name and Address
db                     + Adelina Briseno, 8534 North La Homa Rd., Mission, TX 78574-5296
cr                     + La Joya ISD, Perdue, Brandon, Fielder, Collins & Mott, 3301 Northland Drive, Ste. 505, Austin, TX 78731-4954
intp                     State of Texas, c/o Attorney General of Texas, PO Box 12548, MC 008, Austin, TX 78711-2548

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Hidalgo County

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 11, 2021 at the address(es) listed below:
Name                               Email Address
Antonio Martinez, Jr
                                   on behalf of Respondent Antonio Martinez Jr. martinez.tony.jr@gmail.com, martinez.tony.jr@gmail.com

Antonio Martinez, Jr
                                   on behalf of Debtor Adelina Briseno martinez.tony.jr@gmail.com martinez.tony.jr@gmail.com

Antonio Martinez, Jr
                                   on behalf of Defendant Alejandra Melendez martinez.tony.jr@gmail.com martinez.tony.jr@gmail.com

Antonio Martinez, Jr
                                   on behalf of Defendant Adelina Briseno martinez.tony.jr@gmail.com martinez.tony.jr@gmail.com
                     Case 17-70073 Document 107 Filed in TXSB on 05/13/21 Page 4 of 4
District/off: 0541-7                                         User: klov                                                            Page 2 of 2
Date Rcvd: May 11, 2021                                      Form ID: pdf002                                                      Total Noticed: 3
Catherine Stone Curtis
                           ccurtis@pulmanlaw.com ecf@pulmanlaw.com;mgarcia@pulmanlaw.com;csc@trustesolutions.net

Catherine Stone Curtis
                           on behalf of Trustee Catherine Stone Curtis ccurtis@curtistrustee.com
                           ecf@pulmanlaw.com;mgarcia@pulmanlaw.com;csc@trustesolutions.net

Diane Wade Sanders
                           on behalf of Creditor Hidalgo County austin.bankruptcy@publicans.com

Joe D Garcia
                           on behalf of Plaintiff State of Texas Office of the Attorney General jdg467@swbell.net

John T Banks
                           on behalf of Creditor La Joya ISD jbanks@pbfcm.com jbanks@ecf.inforuptcy.com

Stephen Douglas Statham
                           on behalf of U.S. Trustee US Trustee stephen.statham@usdoj.gov

Todd Brice Headden
                           on behalf of Plaintiff State of Texas Office of the Attorney General theadden@legalstrategy.com, mnewton@haywardfirm.com

Todd Brice Headden
                           on behalf of Interested Party State of Texas theadden@legalstrategy.com mnewton@haywardfirm.com

US Trustee
                           USTPRegion07.CC.ECF@USDOJ.GOV


TOTAL: 13
